DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-5, and 10 are amended and claim 2 is cancelled due to Applicant's amendment dated 04/18/2022.  Claims 1 and 3-15 are pending.
Response to Amendment
The rejection of claims 1 and 3-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 04/18/2022. The rejection is withdrawn.
The rejection of claims 1 and 3-5 and 7-15 under 35 U.S.C. 103 as being unpatentable over Sonar et al. US 2012/0298976 A1 (“Sonar”) in view of Hiroshi et al. JP 2008277810—English translation obtained from Global Dossier, hereinafter “Hiroshi”—Kadoma et al. US 2013/0214260 A1 (“Kadoma”), Kang et al. US 2015/0144897 A1 (“Kang”), and Bae, Hyeong Woo, et al. “58-4: Highly Efficient Tandem Organic Lighting Emitting Diodes with Novel Electron Transport Materials.” SID Symposium Digest of Technical Papers. Vol. 47. No. 1. 2016 (“Bae”) is overcome due to the Applicant’s amendment dated 04/18/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Sonar in view of Hiroshi, Kadoma, Kang, Bae, and Gao, Baoxiang, et al. “New fluorescent dipolar pyrazine derivatives for non-doped red organic light-emitting diodes.” Materials chemistry and physics 99.2-3 (2006): 247-252 (“Gao”) is not overcome due to the Applicant’s amendment dated 04/18/2022. The rejection is revised to reflect the amended claim language.
The rejection of claim 2 as set forth in the previous Office Action is moot because claim 2 is cancelled due to the Applicant's amendment dated 04/18/2022.

	
	
Response to Arguments
Applicant’s arguments on pages 6-12 of the reply dated 04/18/2022 with respect to the rejection of claims 1 and 3-15 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –On pgs. 8-9 on the reply, Applicant argues that the modified compound fails to read on the general formula (6) of Hiroshi, shown below, and would not obtain the benefits discussed by Hiroshi.

    PNG
    media_image1.png
    157
    392
    media_image1.png
    Greyscale

Examiner's response –The previous and current Office Action discusses how the compound of the prior art reads on the formula (6) of Hiroshi.
For further demonstration, Hiroshi teaches any R11 to R18 in the 2,2’-bipyridyl group (shown below) may be represented by Ar2 (Hiroshi, ¶ [0014]):

    PNG
    media_image2.png
    161
    307
    media_image2.png
    Greyscale

For example, in each 2,2’-bipyridyl group, R13 may be represented by Ar2 as shown below (Hiroshi, ¶ [0014]): 

    PNG
    media_image3.png
    148
    302
    media_image3.png
    Greyscale

Additionally, Hiroshi teaches q may be an integer of 2 as shown below (Hiroshi, ¶ [0014]):

    PNG
    media_image4.png
    144
    578
    media_image4.png
    Greyscale

Hiroshi teaches Ar2 represents an aromatic hydrocarbon group and specifically teaches anthracene as an example (Hiroshi, ¶ [0014] and [0025). This is demonstrated below: 

    PNG
    media_image5.png
    217
    744
    media_image5.png
    Greyscale

As discussed below and in the previous Office Action, the modified compound of the prior art has the same structure as demonstrated above except where an additional 2,2’-bipyridyl group is substituted on the leftmost anthracene group. However, Hiroshi teaches a plurality of arbitrary substituents may be provided on the aromatic hydrocarbon ring of Ar2 (Hiroshi, ¶ [0025]). Thus the additional 2,2’-bipyridyl group is considered a substituent on the anthracene group (Ar2). Accordingly, the modified compound of the prior art reads on the formula (6) of Hiroshi and is expected to obtain the benefits of Hiroshi.
Applicant's argument –On pgs. 9-10 of the reply, Applicant argues that as Hiroshi is directed to increasing light emission luminance, obtaining very good light-emitting characteristic, and improving the light emitting efficiency and half-life time and Sonar is directed to improving the efficiency in energy conversion for organic photovoltaic devices, one of ordinary skill in the art would not have been motivated to substitute the 2,2’-bipyridine group of Hiroshi into the compound of Sonar.
Examiner's response –Hiroshi need not have the same benefits as Sonar to be considered relevant.
Hiroshi teaches a compound represented by general formula (6) increases light emission luminance when used as an electron transport material (¶ [0019]) and obtains very good light-emitting characteristic when used as a light-emitting material (¶ [0020]). Additionally, Hiroshi teaches that using a compound of general formula (6) in an organic EL element improves emission luminance, light emission efficiency, and half-life time (¶ [0137]).
As Sonar teaches the compounds of formula I may be used as emissive and/or electron transporting material in OLEDs (¶ [0076]) , it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a value of 2 for n and to substitute the groups 
    PNG
    media_image6.png
    22
    4
    media_image6.png
    Greyscale
and 
    PNG
    media_image7.png
    103
    125
    media_image7.png
    Greyscale
with pyridine 
    PNG
    media_image8.png
    69
    136
    media_image8.png
    Greyscale
, wherein the N atom of the pyridine groups is located in the ortho position with respect to the highlighted bonds 
    PNG
    media_image9.png
    60
    141
    media_image9.png
    Greyscale
 , to arrive at a compound that reads on the formula (6) of Hiroshi.  The motivation for doing so would have been to increase the light emission luminance, obtain a very good light-emitting characteristic, and improve the light emission efficiency and half-life time, as taught by Hiroshi.
Applicant's argument –On pg. 10, Applicant argues that the Office fails to demonstrate the reasonable expectation of success for each substitution.
Examiner's response –Sonar teaches the following formula (¶ [0013]):

    PNG
    media_image10.png
    46
    146
    media_image10.png
    Greyscale

Sonar teaches n may be an integer of 2 and the variable A may be represented by the group A4 
    PNG
    media_image8.png
    69
    136
    media_image8.png
    Greyscale
(¶ [0012] and [0014]). Additionally, Sonar teaches p may be an integer of 1 and D may be represented by D7
    PNG
    media_image11.png
    175
    137
    media_image11.png
    Greyscale
 (¶ [0012], [0014] and pg. 4).
As Hiroshi and Kadoma provide motivation to include groups of bi-pyridine and anthracene—groups disclosed specifically for the formula of Sonar—there is reasonable expectation of success for each substitution.
Applicant's argument –On pg. 10, Applicant argues that the Office used improper hindsight.
Examiner's response –In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Applicant's argument –On pg. 11 of the reply, Applicant argues that formula (6) of Hiroshi fails to teach the amended claims. Specifically R11 to R12 of Hiroshi fail to read on the newly amended R1 to R8.
Examiner's response –Hiroshi teaches R11 to R18 each independently represent a hydrogen atom or a substituent group (¶ [0014]), wherein examples include alkyl groups, trifluoromethyl (haloalkyl), halogen atoms (¶ [0025]). Additionally, Hiroshi does not exclude substituents from being further substituted.
Priority
Receipt is acknowledged of certified copies of papers in Application No. CN 201711480627.1 required by 37 CFR 1.55.
Information Disclosure Statement
As discussed in the previous Office Action, the cited art lined through in the information disclosure statement filed 06/10/2020 has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites three different organic compounds of the electron transporting layer, shown below. 

    PNG
    media_image12.png
    339
    657
    media_image12.png
    Greyscale

It is not clear how the compounds can depend from the formula recited in claim 1, below:

    PNG
    media_image13.png
    30
    239
    media_image13.png
    Greyscale

wherein Ar1, Ar2, and Ar3 are selected from the following:

    PNG
    media_image14.png
    217
    419
    media_image14.png
    Greyscale
and 
    PNG
    media_image15.png
    212
    417
    media_image15.png
    Greyscale

Based on the organic compounds of claim 6, each R1, R2, R3, R4, R5, and R6 is hydrogen.  However, per the amendment of claim 1, each R1, R2, R3, R4, R5, and R6 cannot be hydrogen. Thus it is unclear how the claim is to be interpreted. 
For purposes of examination, claim 6 is interpreted as an independent claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed  above with respect to the 112b rejection of claim 6, the organic compounds of claim 6 do not properly depend from the formula recited in claim 1. If one of the organic compounds of claim 6 are selected, they do not satisfy all of the requirements of the formula. Thus claim 6 does not properly depend on claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sonar et al. US 2012/0298976 A1 (“Sonar”) in view of Hiroshi et al. JP 2008277810—English translation obtained from Global Dossier, herein after “Hiroshi”— Kadoma et al. US 2013/0214260 A1 (“Kadoma”), Sun US 2012/0208989 A1 (“Sun”), Kang et al. US 2015/0144897 A1 (“Kang”), and Bae, Hyeong Woo, et al. "58‐4: Highly Efficient Tandem Organic Lighting Emitting Diodes with Novel Electron Transport Materials." SID Symposium Digest of Technical Papers. Vol. 47. No. 1. 2016 (“Bae”).
Regarding claims 1, 3-5 and 7-13 and 15, Sonar teaches compounds of formula I
    PNG
    media_image10.png
    46
    146
    media_image10.png
    Greyscale
(¶ [0013]). Sonar teaches compound of formula I may exhibit high solubility and may be easily purified (¶ [0073]).
Sonar teaches specific examples of formula I including the compound N-1, as shown below (¶ [0069]):

    PNG
    media_image6.png
    22
    4
    media_image6.png
    Greyscale

In compound N-1, each n is represented by 1, p is represented by 1, and r is represented by 2.
Sonar fails to teach a compound as above comprising bipyridine. However, Sonar does teach each n is independently an integer from 1 to 20 and the variable A may be represented by the groups A1
    PNG
    media_image16.png
    69
    129
    media_image16.png
    Greyscale
, A13 
    PNG
    media_image7.png
    103
    125
    media_image7.png
    Greyscale
, and A4 
    PNG
    media_image8.png
    69
    136
    media_image8.png
    Greyscale
(¶ [0012] and [0014]). Additionally, Sonar teaches the compounds of formula I may be used as emissive and/or electron transporting material in OLEDs (¶ [0076]).
Hiroshi teaches an organic electroluminescent element containing at least one kind of compound represented by general formula (6) in at least one organic layer 
    PNG
    media_image17.png
    99
    242
    media_image17.png
    Greyscale
 (¶ [0012]-[0013]). Hiroshi teaches when the 2,2’-bipyridyl derivative of general formula (6) is used as an electron transport material, it has been found that the light emission luminance increases as compared with the case of using a conventional material (¶ [0019]). Additionally, when the 2,2’-bipyridyl derivative of general formula (6) is used as a light-emitting material, a very good light-emitting characteristic can be obtained (¶ [0020]). Hiroshi further teaches that using a compound of general formula (6) in an organic EL element improves emission luminance, light emission efficiency, and half-life time (¶ [0137]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a value of 2 for n and to substitute the groups 
    PNG
    media_image6.png
    22
    4
    media_image6.png
    Greyscale
and 
    PNG
    media_image7.png
    103
    125
    media_image7.png
    Greyscale
with pyridine 
    PNG
    media_image8.png
    69
    136
    media_image8.png
    Greyscale
, wherein the N atom of the pyridine groups is located in the ortho position with respect to the highlighted bonds 
    PNG
    media_image9.png
    60
    141
    media_image9.png
    Greyscale
 , to arrive at a compound comprising 2,2’-bipyridyl, based on the teaching of Hiroshi.  The motivation for doing so would have been to increase the light emission luminance, obtain a very good light-emitting characteristic, and improve the light emission efficiency and half-life time, as taught by Hiroshi.
The modified compound of Sonar in view of Hiroshi has the following structure:

    PNG
    media_image18.png
    148
    1178
    media_image18.png
    Greyscale

The above compound fails to comprise anthracene.  However, Sonar does teach D may be represented by D7
    PNG
    media_image11.png
    175
    137
    media_image11.png
    Greyscale
and D9 
    PNG
    media_image19.png
    71
    205
    media_image19.png
    Greyscale
 (¶ [0014] and pg. 4). Additionally, Sonar teaches the compounds of formula I may be used as emissive and/or electron transporting material in OLEDs (¶ [0076]).
Kadoma teaches a light-emitting element having good characteristics can be obtained by using a bipyridine compound having at least one 2,2’-bipyridine structure and at least two anthracene skeletons as light-emitting element materials (¶ [0016]). Kadoma teaches a bipyridine compound having two anthracene skeletons has a high carrier-transport property (¶ [0057]). Kadoma teaches with the use of the bipyridine compound for a carrier-transport layer (particularly, an electron-transport layer) of a light-emitting element, the light-emitting element can have good characteristics such as low driving voltage (¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute each fluorene group 
    PNG
    media_image6.png
    22
    4
    media_image6.png
    Greyscale
 with the anthracene group D7 to arrive at a compound having two anthracene groups and at least one 2,2’-bipyridine, based on the teaching of Kadoma.  The motivation for doing so would have been to provide a compound having a high carrier-transport property and provide a device having good characteristics such as low driving voltage, as taught by Kadoma.
The modified compound of Sonar in view of Hiroshi and Kadoma has the following structure:

    PNG
    media_image20.png
    220
    929
    media_image20.png
    Greyscale


The modified compound of Sonar in view of Hiroshi and Kadoma fail to include substituents on the 2,2’-bipyridine groups other than hydrogen.
In the analogous art of optoelectronics, Sun teaches fluorinated aromatic materials have strongly enhanced luminescence, higher chemical stability and higher photostability when compared to corresponding non-fluorinated aromatic materials (¶ [0014]). Sun teaches the fluorinated aromatic material may be represented by the formula Ar—(R)x(Q)y-(G)z, wherein Ar may be represented by bi-pyridine and R may be C8F17 (¶ [0018]-[0019]). Sun teaches a specific example of the fluorinated aromatic material in compound (d) (¶ [0026]).

    PNG
    media_image21.png
    118
    152
    media_image21.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to fluorinate the modified compound of Sonar in view of Hiroshi and Kadoma, based on the teaching of Sun.  The motivation for doing so would have been to obtain strongly enhanced luminescence, higher chemical stability and higher photostability, as taught by Sun.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute C8F17 groups on the modified compound of Sonar in view of Hiroshi and Kadoma, because it would have been choosing a specific fluorinated substituent exemplified by Sun, which would have been a choice from a finite number of identified, predictable solutions of fluorinated substituent, possessing the benefits taught by Sun.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising fluorine substituents having the benefits taught by Sun in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 7 C8F17 groups on the end bi-pyridine groups and 6 C8F17 groups on the core bi-pyridine group, because it would have been choosing to substitute either 7 out of 7 possible locations or 6 out of 6 possible locations on each bi-pyridine group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound of Sonar in view of Hiroshi, Kadoma, and Sun and possessing the benefits taught by Sun.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising fluorine substituents having the benefits taught by Sun in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Sonar in view of Hiroshi, Kadoma, and Sun reads on the general formula (6) of Hiroshi wherein: (i) q represents an integer of 2; (ii) R13 in each 2,2’-bipyridyl group represents Ar2; (iii) R11, R12, and R14 to R18 in each 2,2’-bipyridyl group represent a substituent group; and (iv)  Ar2 represents an aromatic hydrocarbon group (anthracene) that is further substituted by a 2,2’-bipyridyl group (¶ [0018]-[0019]).
As the modified compound of Sonar in view of Hiroshi, Kadoma, and Sun read on the general formula (6) of Hiroshi, the compound is expected to obtain the benefits taught by Hiroshi.
As the modified compound of Sonar in view of Hiroshi, Kadoma, and Sun comprises at least one 2,2’-bipyridine structure and at least two anthracene skeletons, the compound is expected to obtain the benefits taught by Kadoma.
As the modified compound of Sonar in view of Hiroshi, Kadoma, and Sun is a fluorinated aromatic material, the compound is expected to obtain the benefits of Sun.
Sonar in view of Hiroshi, Kadoma, and Sun fail to teach an electron transport layer comprising an inert metal and the modified compound. However, as discussed above, Sonar teaches the compounds of formula I may be used as electron transporting material in OLEDs (¶ [0076]), wherein the compounds may exhibit high solubility and may be easily purified (¶ [0073]). Additionally, Sonar teaches compounds of formula I are n-type acceptor materials (abstract). Hiroshi teaches when the 2,2’-bipyridyl derivative of general formula (6) is used as an electron transport material, it has been found that the light emission luminance increases as compared with the case of using a conventional material (Hiroshi, ¶ [0019]). Additionally, Kadoma teaches a bipyridine compound having two anthracene skeletons has a high carrier-transport property and with the use of the bipyridine compound for an electron-transport layer of a light-emitting element, the light-emitting element can have good characteristics such as low driving voltage (Kadoma, ¶ [0057]). Furthermore, Sun teaches fluorinated aromatic materials have strongly enhanced luminescence, higher chemical stability and higher photostability (¶ [0014]).
Kang teaches an organic light emitting device that includes a first electrode, a second electrode, two or more light emitting units, a charge generation layer, and an electron transport layer, wherein the electron transport layer includes a first electron transport layer doped with an n-type dopant and a second electron transport layer doped with a metal salt, metal oxide, or organic metal salt (abstract).
Kang teaches the host material for the first electron transport layer may be an organic material, and may specifically be electron transport materials having an n-type substituent in an anthracene core, wherein the n-type substituent may be a ring compound including a heteroatom such as N (¶ [0062]-[0063]).
Kang teaches the n-type dopant included in the first electron transport layer may be metals such as Li, Cs, Mg, etc. (¶ [0048]). Kang teaches the n-type dopant may be present in an amount of 1 to 50% by weight based on the total weight of the first electron transport layer material (¶ [0048]).
Kang teaches the organic light emitting device has significantly reduced driving voltage, excellent light emission efficiency, and a long lifespan (¶ [0008]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound of Sonar in view of Hiroshi, Kadoma, and Sun as the host material in the first electron transport layer in the organic light emitting device of Kang, wherein the modified compound is doped with a n-type dopant in an amount of 1 to 50% by weight based on the total weight of the first electron transport layer material, based on the teaching of Kang.  The motivation for doing so would have been to provide an electron transport material having high solubility which may be easily purified, as taught by Sonar, increase the light emission luminance of the device, as taught by Hiroshi, provide a device having good characteristics such as low driving voltage, as taught by Kadoma, and obtain strongly enhanced luminescence, higher chemical stability and higher photostability, as taught by Sun. Additionally, the motivation for doing so would have been to provide an organic light emitting device having significantly reduced driving voltage, excellent light emission efficiency, and a long lifespan, as taught by Kang.
The organic electroluminescence device of Sonar in view of Hiroshi, Kadoma, Sun, and Kang fails to teach wherein the n-type dopant is an inert metal. However, as discussed above, the n-type dopant may be metals such as Li, Cs, Mg, etc. (Kang, ¶ [0048]).
Bae teaches in the analogous art of OLEDs (abstract), a n-doped electron transporting layer (ETL) is necessary to inject electrons effectively (pg. 794, left column, last paragraph). Bae teaches several metallic n-dopants including Li, Cs, Mg, Ag, among others (pg. 794, left column, last paragraph). Accordingly, Bae teaches Ag is a suitable substitute for Li, Cs, and Mg as an n-dopant in an electron transport layer.
Therefore, in light of the teachings of Bae, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the n-type dopant of the first electron transport layer with Ag because Bae teaches the variable may suitably be selected as a n-dopant for an electron transport layer. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that Ag would be useful as the n-type dopant in the first electron transport layer of the organic light emitting device of Sonar in view of Hiroshi, Kadoma, and Kang and possess the benefits taught by Sonar, Hiroshi, Kadoma, Sun, Kang, and Bae. See MPEP 2143.I.(B).
As recited in the instant specification, silver (Ag) is an inert metal (instant ¶ [0030]).
As described above, the modified compound has the following structure:

    PNG
    media_image22.png
    201
    988
    media_image22.png
    Greyscale

Per claims 1-2, and 5, the modified compound reads on the claimed formula wherein:
Ar1, Ar2, and Ar3 are selected from a nitrogen-nitrogen coordination group, specifically 
    PNG
    media_image23.png
    109
    203
    media_image23.png
    Greyscale
;
wherein each of R3 to R8 are haloalkyl groups, R1 and R2 are attachment locations to L1 and L2, and R is not required to be present;
L1 and L2 are selected from the group consisting of an arylene group containing 14 carbon atoms, specifically 
    PNG
    media_image24.png
    204
    142
    media_image24.png
    Greyscale
; 
wherein each of R13 to R18 are hydrogen atoms; and
m is an integer of 1.
Per claim 3, an aryl group is not required by the claims and thus the limitation of claim 3 is met.
Per claim 4, R1 and R2 are sites connected to L1 and L2.
Per claims 7-9, as discussed above, the n-type dopant is silver.
Per claim 10, as discussed above, the n-type dopant in present in an amount of 1 to 50% by weight based on the total weight of the first electron transport layer material. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Per claims 12-13, Kang teaches the thickness of the first electron transport layer may range from 50 to 100 angstroms (5 to 10 nm) (¶ [0049]).  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Per claim 15, an organic light emitting device is a lighting display and thus meets the limitation of claim 15.
Regarding claim 14, Sonar in view of Hiroshi, Kadoma, Sun, Kang, and Bae teach the organic light emitting device of claim 11, as described above. 
As discussed above, Kang teaches an organic light emitting device that includes a first electrode, a second electrode, two or more light emitting units, a charge generation layer, and an electron transport layer (abstract). The organic light emitting device of Sonar in view of Hiroshi, Kadoma, Sun, Kang, and Bae fails to specifically include a substrate and a hole transporting layer.
Kang further teaches the organic light emitting device may include a substrate (¶ [0090]). Additionally, Kang teaches the light emitting units may include one or more organic material layers other than light emitting layers such as a hole transport layer (¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a substrate and a hole transporting layer in the organic light emitting device of Sonar in view of Hiroshi, Kadoma, Sun, Kang, and Bae, because one of ordinary skill in the art would reasonably have expected the elements of a substrate, a hole transport layer and an organic light emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sonar et al. US 2012/0298976 A1 (“Sonar”) in view of Hiroshi et al. JP 2008277810—English translation obtained from Global Dossier, herein after “Hiroshi”— Kadoma et al. US 2013/0214260 A1 (“Kadoma”), Kang et al. US 2015/0144897 A1 (“Kang”), and Bae, Hyeong Woo, et al. "58‐4: Highly Efficient Tandem Organic Lighting Emitting Diodes with Novel Electron Transport Materials." SID Symposium Digest of Technical Papers. Vol. 47. No. 1. 2016 (“Bae”), and Gao, Baoxiang, et al. "New fluorescent dipolar pyrazine derivatives for non-doped red organic light-emitting diodes." Materials chemistry and physics 99.2-3 (2006): 247-252 (“Gao”).
Regarding claim 6, Sonar teaches compounds of formula I
    PNG
    media_image10.png
    46
    146
    media_image10.png
    Greyscale
(¶ [0013]). Sonar teaches compound of formula I may exhibit high solubility and may be easily purified (¶ [0073]).
Sonar teaches specific examples of formula I including the compound N-1, as shown below (¶ [0069]):

    PNG
    media_image6.png
    22
    4
    media_image6.png
    Greyscale

In compound N-1, each n is represented by 1, p is represented by 1, and r is represented by 2.
Sonar fails to teach a compound as above comprising bipyridine. However, Sonar does teach each n is independently an integer from 1 to 20 and the variable A may be represented by the groups A1
    PNG
    media_image16.png
    69
    129
    media_image16.png
    Greyscale
, A13 
    PNG
    media_image7.png
    103
    125
    media_image7.png
    Greyscale
, and A4 
    PNG
    media_image8.png
    69
    136
    media_image8.png
    Greyscale
(¶ [0012] and [0014]). Additionally, Sonar teaches the compounds of formula I may be used as emissive and/or electron transporting material in OLEDs (¶ [0076]).
Hiroshi teaches an organic electroluminescent element containing at least one kind of compound represented by general formula (6) in at least one organic layer 
    PNG
    media_image17.png
    99
    242
    media_image17.png
    Greyscale
 (¶ [0012]-[0013]). Hiroshi teaches when the 2,2’-bipyridyl derivative of general formula (6) is used as an electron transport material, it has been found that the light emission luminance increases as compared with the case of using a conventional material (¶ [0019]). Additionally, when the 2,2’-bipyridyl derivative of general formula (6) is used as a light-emitting material, a very good light-emitting characteristic can be obtained (¶ [0020]). Hiroshi further teaches that using a compound of general formula (6) in an organic EL element improves emission luminance, light emission efficiency, and half-life time (¶ [0137]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a value of 2 for n and to substitute the groups 
    PNG
    media_image6.png
    22
    4
    media_image6.png
    Greyscale
and 
    PNG
    media_image7.png
    103
    125
    media_image7.png
    Greyscale
with pyridine 
    PNG
    media_image8.png
    69
    136
    media_image8.png
    Greyscale
, wherein the N atom of the pyridine groups is located in the ortho position with respect to the highlighted bonds 
    PNG
    media_image9.png
    60
    141
    media_image9.png
    Greyscale
 , to arrive at a compound comprising 2,2’-bipyridyl, based on the teaching of Hiroshi.  The motivation for doing so would have been to increase the light emission luminance, obtain a very good light-emitting characteristic, and improve the light emission efficiency and half-life time, as taught by Hiroshi.
The modified compound of Sonar in view of Hiroshi has the following structure:

    PNG
    media_image18.png
    148
    1178
    media_image18.png
    Greyscale

The above compound fails to comprise anthracene.  However, Sonar does teach D may be represented by D7
    PNG
    media_image11.png
    175
    137
    media_image11.png
    Greyscale
and D9 
    PNG
    media_image19.png
    71
    205
    media_image19.png
    Greyscale
 (¶ [0014] and pg. 4). Additionally, Sonar teaches the compounds of formula I may be used as emissive and/or electron transporting material in OLEDs (¶ [0076]).
Kadoma teaches a light-emitting element having good characteristics can be obtained by using a bipyridine compound having at least one 2,2’-bipyridine structure and at least two anthracene skeletons as light-emitting element materials (¶ [0016]). Kadoma teaches a bipyridine compound having two anthracene skeletons has a high carrier-transport property (¶ [0057]). Kadoma teaches with the use of the bipyridine compound for a carrier-transport layer (particularly, an electron-transport layer) of a light-emitting element, the light-emitting element can have good characteristics such as low driving voltage (¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute each fluorene group 
    PNG
    media_image6.png
    22
    4
    media_image6.png
    Greyscale
 with the anthracene group D7 to arrive at a compound having two anthracene groups and at least one 2,2’-bipyridine, based on the teaching of Kadoma.  The motivation for doing so would have been to provide a compound having a high carrier-transport property and provide a device having good characteristics such as low driving voltage, as taught by Kadoma.
The modified compound of Sonar in view of Hiroshi and Kadoma has the following structure:

    PNG
    media_image20.png
    220
    929
    media_image20.png
    Greyscale


The modified compound of Sonar in view of Hiroshi and Kadoma reads on the general formula (6) of Hiroshi wherein: (i) q represents an integer of 2; (ii) R13 in each 2,2’-bipyridyl group represents Ar2; (iii) R11, R12, and R14 to R18 in each 2,2’-bipyridyl group represent a substituent group; and (iv)  Ar2 represents an aromatic hydrocarbon group (anthracene) that is further substituted by a 2,2’-bipyridyl group (¶ [0014]).
As the modified compound of Sonar in view of Hiroshi, and Kadoma read on the general formula (6) of Hiroshi, the compound is expected to obtain the benefits taught by Hiroshi.
As the modified compound of Sonar in view of Hiroshi, and Kadoma comprises at least one 2,2’-bipyridine structure and at least two anthracene skeletons, the compound is expected to obtain the benefits taught by Kadoma.
The modified compound fails to comprise pyrazine groups. However, Sonar does teach in formula I, each A may be selected from group A4 
    PNG
    media_image25.png
    60
    119
    media_image25.png
    Greyscale
and A6 
    PNG
    media_image26.png
    63
    118
    media_image26.png
    Greyscale
 (¶ [0013]).
Gao teaches pyrazine derivatives have been used in OLEDs and show good electroluminescent performance (pg. 247, left column).
Therefore, given the general formula and teachings of Sonar, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute each pyridine group A4 with the pyrazine group A6, because Sonar teaches the variable may suitably be selected as the variable A.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the electron transport material in the second electron transfer layer of the organic electroluminescence device of Sonar in view of Hiroshi, Kadoma, Sun, Kang, and Bae and possess the benefits taught by Sonar.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute each pyridine group A4 with the pyrazine group A6, based on the teaching of Gao.  The motivation for doing so would have been to obtain a compound showing good electroluminescent performance, as taught by Gao.
The modified compound has the same structure as the following claimed compound: 

    PNG
    media_image27.png
    99
    364
    media_image27.png
    Greyscale

Sonar in view of Hiroshi, and Kadoma fail to teach an electron transport layer comprising an inert metal and the modified compound. However, as discussed above, Sonar teaches the compounds of formula I may be used as electron transporting material in OLEDs (¶ [0076]), wherein the compounds may exhibit high solubility and may be easily purified (¶ [0073]). Additionally, Sonar teaches compounds of formula I are n-type acceptor materials (abstract). Hiroshi teaches when the 2,2’-bipyridyl derivative of general formula (6) is used as an electron transport material, it has been found that the light emission luminance increases as compared with the case of using a conventional material (Hiroshi, ¶ [0019]). Additionally, Kadoma teaches a bipyridine compound having two anthracene skeletons has a high carrier-transport property and with the use of the bipyridine compound for an electron-transport layer of a light-emitting element, the light-emitting element can have good characteristics such as low driving voltage (Kadoma, ¶ [0057]).
Kang teaches an organic light emitting device that includes a first electrode, a second electrode, two or more light emitting units, a charge generation layer, and an electron transport layer, wherein the electron transport layer includes a first electron transport layer doped with an n-type dopant and a second electron transport layer doped with a metal salt, metal oxide, or organic metal salt (abstract).
Kang teaches the host material for the first electron transport layer may be an organic material, and may specifically be electron transport materials having an n-type substituent in an anthracene core, wherein the n-type substituent may be a ring compound including a heteroatom such as N (¶ [0062]-[0063]).
Kang teaches the n-type dopant included in the first electron transport layer may be metals such as Li, Cs, Mg, etc. (¶ [0048]). Kang teaches the n-type dopant may be present in an amount of 1 to 50% by weight based on the total weight of the first electron transport layer material (¶ [0048]).
Kang teaches the organic light emitting device has significantly reduced driving voltage, excellent light emission efficiency, and a long lifespan (¶ [0008]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound of Sonar in view of Hiroshi, and Kadoma as the host material in the first electron transport layer in the organic light emitting device of Kang, wherein the modified compound is doped with a n-type dopant in an amount of 1 to 50% by weight based on the total weight of the first electron transport layer material, based on the teaching of Kang.  The motivation for doing so would have been to provide an electron transport material having high solubility which may be easily purified, as taught by Sonar, increase the light emission luminance of the device, as taught by Hiroshi, and provide a device having good characteristics such as low driving voltage, as taught by Kadoma. Additionally, the motivation for doing so would have been to provide an organic light emitting device having significantly reduced driving voltage, excellent light emission efficiency, and a long lifespan, as taught by Kang.
The organic electroluminescence device of Sonar in view of Hiroshi, Kadoma, and Kang fails to teach wherein the n-type dopant is an inert metal. However, as discussed above, the n-type dopant may be metals such as Li, Cs, Mg, etc. (Kang, ¶ [0048]).
Bae teaches in the analogous art of OLEDs (abstract), a n-doped electron transporting layer (ETL) is necessary to inject electrons effectively (pg. 794, left column, last paragraph). Bae teaches several metallic n-dopants including Li, Cs, Mg, Ag, among others (pg. 794, left column, last paragraph). Accordingly, Bae teaches Ag is a suitable substitute for Li, Cs, and Mg as an n-dopant in an electron transport layer.
Therefore, in light of the teachings of Bae, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the n-type dopant of the first electron transport layer with Ag because Bae teaches the variable may suitably be selected as a n-dopant for an electron transport layer. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that Ag would be useful as the n-type dopant in the first electron transport layer of the organic light emitting device of Sonar in view of Hiroshi, Kadoma, and Kang and possess the benefits taught by Sonar, Hiroshi, Kadoma, Kang, and Bae. See MPEP 2143.I.(B).
As recited in the instant specification, silver (Ag) is an inert metal (instant ¶ [0030]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786